JUDGE LYONS
concurred with
JUDGE FLEMING; — JUDGE ROANE
(whose absence was occasioned by indisposition) not sitting in the cause.
The opinion of the court was therefore entered as follows:
“That the judgment of the District Court was erroneous in this, that it belongs by law to the County, City, and Borough Courts of this State, exclusively, to make orders for binding out poor orphans as apprentices, and to hear and determine in a summary way all complaints of apprentices against their masters, and to make orders for removing them1 when it shall seem necessary; from which orders no appeal lies; and therefore the County Court of Goochland ought not to have allowed, nor the District Court of Richmond and received the appeal granted in this cause.”
Judgment reversed, and appeal to the District Court from the order of Goochland County Court of the 18th of August, 1801, directed to be dismissed.